Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the application filed on 12/22/2021.
Claim 1 is currently pending.
Claim 1 is rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11212751 B2. This is a statutory double patenting rejection.

The table below maps the claim in the instant application to the corresponding claim which have exactly the same limitations in U.S. Patent No. 10652887 B2.  
Claim # in Instant Application
( 17/559231)
Claim # in Patent No.  US 11212751  B2
 1. A method comprising: setting a transmission power level for a Digital remote Unit (DRU); 
determining a key performance indicator related to a quality of service at the transmission power level; 
iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service; and
 setting the transmission power level for the DRU at an iterated power level.

1. A method comprising: setting a transmission power level for a Digital remote Unit (DRU);
 determining a key performance indicator related to a quality of service at the transmission power level;
 iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service; and 
setting the transmission power level for the DRU at an iterated power level.







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10433261 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10433261 B2 by omitting limitations, such as in a distributed antenna system (DAS). 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10433261 B2.  The differences have been color coded.
Claim # in Instant Application
( 17/559231)
Claim # in Patent No.  US 10433261 B2
 1. A method comprising: 



setting a transmission power level for a Digital remote Unit (DRU); 
determining a key performance indicator related to a quality of service at the transmission power level; 
iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service; and
 setting the transmission power level for the DRU at an iterated power level.

1. A method of determining a transmission power of a digital remote unit (DRU) in a distributed antenna system (DAS), the method comprising: 
a) setting a transmission power level for the DRU;
 b) determining a key performance indicator related to a number of satisfied users at the transmission power; 
c) iteratively adjusting a transmission power level for the DRU to increase the key performance indicator related to the number of satisfied users; and 
d) setting the transmission power level for the DRU at an iterated power level.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9769766 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 9769766 B2 by omitting limitations, such as in a distributed antenna system (DAS); d) determining a second key performance indicator related to a capacity for the number of satisfied user. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 9769766 B2.  The differences have been color coded.
Claim # in Instant Application
( 17/559231)
Claim # in Patent No.  US 9769766 B2
 1. A method comprising: 



setting a transmission power level for a Digital remote Unit (DRU); 
determining a key performance indicator related to a quality of service at the transmission power level; 
iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service; and
 setting the transmission power level for the DRU at an iterated power level.

1. A method of determining a transmission power of a digital remote unit (DRU) in a distributed antenna system (DAS), the method comprising: a) setting a transmission power level for a DRU; b) determining a first key performance indicator related to a number of satisfied users at the transmission power; c) iteratively adjusting the transmission power level for the DRU to increase the first key performance indicator related to the number of satisfied users; d) determining a second key performance indicator related to a capacity for the number of satisfied users; e) iteratively adjusting the transmission power level for the DRU to increase the second key performance indicator related to the capacity for the number of satisfied users; and f) setting the transmission power level for the DRU at an iterated power level. 




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9363768 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 9363768 B2 by omitting limitations, such as measuring an updated percentage of satisfied users at the adjusted power differential. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 9363768 B2.  The differences have been color coded.
Claim # in Instant Application
( 17/559231)
Claim # in Patent No.   US 9363768 B2
 1. A method comprising: 


setting a transmission power level for a Digital remote Unit (DRU); 
determining a key performance indicator related to a quality of service at the transmission power level; 
iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service; and
 setting the transmission power level for the DRU at an iterated power level.

1. A method of allocating transmission power in a communications system including a processor, the method comprising: a) setting a power differential for an antenna in a cell of the communication system, the power differential being a difference between a transmission power of one or more carriers and a transmission power of a reference carrier; b) measuring a percentage of satisfied users at the power differential, wherein a satisfied user is defined as a user having a capacity above a predetermined threshold capacity; c) measuring a total capacity for the satisfied users at the power differential; d) adjusting the power differential by a predetermined amount by increasing or decreasing the transmission power of the one or more carriers; e) measuring an updated percentage of satisfied users at the adjusted power differential; f) determining, using the processor, that the updated percentage of satisfied users is greater than or equal to the percentage of satisfied users at the power differential; and g) repeating a)-f) to obtain an iterated power level; and h) setting the transmission power of the one or more carriers at the iterated power level.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheol-Ho Shin et al (US 20050097409 A1) in view of THOMAS Kummetz et al (US 20150131520 A1).
For Claim 1, Shin discloses a method comprising: 
determining a key performance indicator related to a quality of service at the transmission power level (Shin teaches, in ¶ 0046, lines 1-3,  that At step S701, a receiver 55 computes a PER upon receiving packets in an initial DP packet that is transmitted based on a transmission power level);
 iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service (Shin teaches, in ¶ 0046, lines 5-7,  that the target SIR is gradually decreased by a predetermined value until the PER of the initial DP falls to satisfy the target PER); and 
setting the transmission power level for the DRU at an iterated power level (Shin teaches, in ¶ 0050, lines 10-12,  that If the computed PER satisfies the target PER, the current target SIR value becomes a new initial target SIR value). 
	Shin fails to expressly teach setting a transmission power level for a Digital remote Unit (DRU).
           However, Kummetz in analogous art teaches setting a transmission power level (Kummetz teaches, in in ¶ 0052, lines 3-6, that the control unit [in the repeater] can set the transmission power of the transmitter on the basis of the signal from the sensor. In this case, the transmission power can be set to a value that is sufficiently high for interference-free transmission of communication signals) for a Digital remote Unit (DRU) (Kummetz teaches, in in ¶ 0061, lines 5-13, that the repeater 1 in this case is in the form of a "distributed antenna system" (DAS) repeater … the repeater 1 includes a plurality--two shown in this case--of remote units 31A and 31B that are designed for communication with a mobile radio terminal. Each of the remote units 31A, 31B can be connected for signalling purposes to the master unit 30 by means of a fiber-optic cable 32).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the communication system of Shin with the power-setting mechanism taught in Kummetz. The motivation is to allow the transmission power of the repeater to be adjusted, particularly in line with demand, as well as to allow the radiation coming from the repeater to be reduced to a minimum [Kummetz: ¶ 0017, lines 23-25].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Long et al (US 20130029655 A1) is pertinent to a RS transmission scheme in which the RRHs (or RRH groups) are dynamically scheduled and mapped to the antenna ports for RS transmission based on user density distribution such that the accuracy of the channel state information (CSI) estimation in the DAS is optimized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419